DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bakeman discloses: a metrology system (abstract) comprising: an x-ray illumination source (x-ray illumination system, 110) configured to generate an x-ray illumination beam incident on a semiconductor wafer at an x-ray measurement spot (par. [0023]); an x-ray detector configured to detect an amount of x- ray radiation from the semiconductor wafer in response to the incident x-ray illumination beam (x-ray detector, 116); a metrology system (par. [0028]) comprising: an optical illumination source configured to generate an illumination beam directed to an orientation measurement spot on the semiconductor wafer (illumination optics, 122, par. [0030]); and an optical detector configured to detect light reflected from the semiconductor wafer in response to the incident optical illumination beam (optical detector, 123, par. [0031]).
With respect to claims 1, 12, and 19, Bakeman does not appear to disclose or reasonably suggest the claimed one or more focusing optical elements configured to focus the light reflected from the semiconductor wafer in response to the incident illumination beam onto the detector, wherein the detector is located at or near a focal plane of the one or more focusing optical elements and the claimed computing system configured to estimate a change in orientation of the semiconductor wafer at the orientation measurement spot based on a change of a location of incidence of the light reflected from the semiconductor wafer on the optical detector.
Claims 2-11, 13-18, and 20-24 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        14 July 2022